The Chancellor.
The substitution of the note of Humphreys for that of Yertner, connected with the facts that Yertners note was delivered up to Humphreys, and the deed of trust assigned, abundantly prove that the note of Humphreys was received in satisfaction and discharge of Yertner’s liability to Murdock. But it is said that Humphreys has not paid the money due on the note. It was not *253necessary that the payment should have been made in money. It is sufficient that it was paid in any thing which Murdock was willing to receive in payment and discharge of his claim on Vertner. Inglas v. Dennett, 6 Greenleaf Rep. 79.
Let the demurrer be overruled.